Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of A.K.P., D.G.P., and                Appeal from the 62nd District Court of
 K.L.P., Children                                      Lamar County, Texas (Tr. Ct. No. 87113).
                                                       Memorandum Opinion delivered by Justice
 No. 06-19-00075-CV                                    Burgess, Chief Justice Morriss and Justice
                                                       Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s order granting the Office of the Attorney General’s plea to the
jurisdiction and dismissing Parsons’s claims against the Office of the Attorney General.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 29, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk